Affirmed and Memorandum Opinion filed June 2, 2022.




                                        In The

                      Fourteenth Court of Appeals

                                NO. 14-21-00760-CV

                    IN THE INTEREST OF T.J.L., A CHILD


                     On Appeal from the 313th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2020-02307J

                   MEMORANDUM OPINION

      Appellant M.J.L. appeals a final decree signed December 8, 2021,
terminating her parental rights to the child who is the subject of this suit.

      Appellant’s appointed counsel filed a brief in which she concludes the
appeal is wholly frivolous and without merit. The brief meets the requirements of
Anders v. California, 386 U.S. 738 (1967), presenting a professional evaluation of
the record demonstrating why there are no arguable grounds to be advanced. See
High v. State, 573 S.W.2d 807, 811-13 (Tex. Crim. App. [Panel Op.] 1978). The
Anders procedures apply to an appeal from the termination of parental rights when
an appointed attorney concludes there are no non-frivolous issues to assert on
appeal. In re D.E.S., 135 S.W.3d 326, 329 (Tex. App.—Houston [14th Dist.]
2004, no pet.).

       On February 7, 2022, Appellant was notified of the right to file a pro se
response to the Anders brief. See Stafford v. State, 813 S.W.2d 503, 510 (Tex.
Crim. App. 1991) (en banc); In re D.E.S., 135 S.W.3d at 329-30. More than thirty
days have elapsed and, as of this date, no pro se response has been filed.

       We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error
in the record. A discussion of the brief would add nothing to the jurisprudence of
the state.

       Accordingly, the judgment of the trial court is affirmed.



                                      PER CURIAM

Panel Consists of Justices Bourliot, Hassan, and Wilson.




                                          2